              Case 2:20-cr-00586-ODW Document 105 Filed 07/26/21 Page 1 of 8 Page ID #:721

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 20-00586-ODW-4

 Defendant           Ashkan Kohanpour                                        Social Security No. 2         5   7   1
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.      July    26   2021

  COUNSEL                                                              Janet I Levine, retained
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 26:7206(2) AIDING AND ASSISTING IN THE PREPARATION OF A FALSE TAX RETURN
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
                     6 months on the Single-Count Information.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.

It is ordered that the defendant shall pay to the United States a total restitution of $24,147.50, which shall bear
interest as provided by law. The Court was made aware, this fine is already paid in full.

The defendant shall pay a fine of $3,000 to be paid in full immediately.

The defendant shall comply with Second Amended General Order No. 20-04.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide
all necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of one year under
the following terms and conditions:


              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and Second Amended General Order 20-04, including the conditions of probation
                 and supervised release set forth in Section III of Second Amended General Order 20-04.




CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
              Case 2:20-cr-00586-ODW Document 105 Filed 07/26/21 Page 2 of 8 Page ID #:722

 USA vs.      Ashkan Kohanpour                                      Docket No.:   CR 20-00586-ODW-4




              2.     During the period of community supervision, the defendant shall pay the special assessment and fine
                     in accordance with this judgment's orders pertaining to such payment.



              3. The defendant shall cooperate in the collection of a DNA sample from himself.




         4.          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a
                     signed release authorizing credit report inquiries; (2) federal and state income tax returns and a
                     signed release authorizing their disclosure and (3) an accurate financial statement, with supporting
                     documentation as to all assets, income, expenses, and liabilities of the defendant.




         5.          The defendant shall participate for a period of 6 months in a home detention program which may
                     include electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system
                     and shall observe all rules of such program, as directed by the Probation Officer.




         6.          The defendant shall pay the costs of Location Monitoring to the contract vendor, not to exceed
                     the sum of $12.00 for each day of participation. The defendant shall provide payment and proof
                     of payment as directed by the Probation Officer.



         The drug testing condition mandated by statute is suspended based on the Court's determination that the
         defendant poses a low risk of future substance abuse.


         It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
         Prisons at or before 12 noon on November 29, 2021. In the absence of such designation, the defendant shall
         report on or before the same date and time, to the United States Marshal located at the First Street U.S.
         Courthouse 350 W. First Street, Suite 3001, Los Angeles, CA 90012.


         The Court recommends defendant to be housed at the Lompoc facility.
CR-104 (wpd 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2
              Case 2:20-cr-00586-ODW Document 105 Filed 07/26/21 Page 3 of 8 Page ID #:723

 USA vs.      Ashkan Kohanpour                                                Docket No.:    CR 20-00586-ODW-4



         Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than
         necessary, to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in
         determining the particular sentence to be imposed, shall consider -


         The nature and circumstances of the offense and the history and characteristics of the defendant;
         2.          The need for the sentence imposed --
               a.      To reflect the seriousness of the offense; to promote respect for the law, and to provide just
         punishment for the offense;
                     b.     To afford adequate deterrence to future criminal conduct;
                     c.     To protect the public from further crimes of the defendant; and
               d.           To provide the defendant with needed educational correctional treatment in the most effective
         manner.
         3.          The kinds of sentences available;
         4.          The guideline sentencing range;
         5.     The need to avoid unwarranted sentence disparities among defendants with similar records who have
         been found guilty of similar conduct.




           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
           and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
           the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
           a warrant and revoke supervision for a violation occurring during the supervision period.



CR-104 (wpd 12/20)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 3
              Case 2:20-cr-00586-ODW Document 105 Filed 07/26/21 Page 4 of 8 Page ID #:724

 USA vs.     Ashkan Kohanpour                                                   Docket No.:        CR 20-00586-ODW-4




                     July 26, 2021
                     Date                                                     U. S. District Judge


           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
           officer.


                                                                              Clerk, U.S. District Court




                     July 26, 2021                             By             Sheila English /s/
                     Filed Date                                               Deputy Clerk




           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                                  STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                     While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4
                Case 2:20-cr-00586-ODW Document 105 Filed 07/26/21 Page 5 of 8 Page ID #:725
           1.    The defendant must not commit another federal, state, or       9.    The defendant must not knowingly associate with any persons
                 local crime;                                                         engaged in criminal activity and must not knowingly associate
                                                                                      with any person convicted of a felony unless granted
           2.    The defendant must report to the probation office in the             permission to do so by the probation officer. This condition
                 federal judicial district of residence within 72 hours of            will not apply to intimate family members, unless the court
                 imposition of a sentence of probation or release from                has completed an individualized review and has determined
                 imprisonment, unless otherwise directed by the probation             that the restriction is necessary for protection of the
                 officer;                                                             community or rehabilitation;

           3.    The defendant must report to the probation office as           10.   The defendant must refrain from excessive use of alcohol and
                 instructed by the court or probation officer;                        must not purchase, possess, use, distribute, or administer any
                                                                                      narcotic or other controlled substance, or any paraphernalia
           4.    The defendant must not knowingly leave the judicial                  related to such substances, except as prescribed by a
                 district without first receiving the permission of the court         physician;
                 or probation officer;
                                                                                11.   The defendant must notify the probation officer within 72
           5.    The defendant must answer truthfully the inquiries of the            hours of being arrested or questioned by a law enforcement
                 probation officer, unless legitimately asserting his or her          officer;
                 Fifth Amendment right against self-incrimination as to
                 new criminal conduct;                                          12.   For felony cases, the defendant must not possess a firearm,
                                                                                      ammunition, destructive device, or any other dangerous
           6.    The defendant must reside at a location approved by the              weapon;
                 probation officer and must notify the probation officer at
                 least 10 days before any anticipated change or within 72       13.   The defendant must not act or enter into any agreement with
                 hours of an unanticipated change in residence or persons             a law enforcement agency to act as an informant or source
                 living in defendant’s residence;                                     without the permission of the court;

           7.    The defendant must permit the probation officer to             14.   The defendant must follow the instructions of the probation
                 contact him or her at any time at home or elsewhere and              officer to implement the orders of the court, afford adequate
                 must permit confiscation of any contraband prohibited by             deterrence from criminal conduct, protect the public from
                 law or the terms of supervision and observed in plain                further crimes of the defendant; and provide the defendant
                 view by the probation officer;                                       with needed educational or vocational training, medical care,
                                                                                      or other correctional treatment in the most effective manner.
           8.    The defendant must work at a lawful occupation unless
                 excused by the probation officer for schooling, training,
                 or other acceptable reasons and must notify the probation
                 officer at least ten days before any change in
                 employment or within 72 hours of an unanticipated
                 change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5
              Case 2:20-cr-00586-ODW Document 105 Filed 07/26/21 Page 6 of 8 Page ID #:726
 USA vs.     Ashkan Kohanpour                                                    Docket No.:      CR 20-00586-ODW-4


             The defendant must also comply with the following special conditions (set forth below).



           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



                     The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the
           fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1).
           Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to
           restitution, however, are not applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and
           costs must be paid by certified check or money order made payable to “Clerk, U.S. District Court.” Each certified check or money
           order must include the case name and number. Payments must be delivered to:

           ted States District Court, Central District of California

                     Attn: Fiscal Department

                     255 East Temple Street, Room 1178

                     Los Angeles, CA 90012



           or such other address as the Court may in future direct.



                    If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must
           pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



                    The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
           address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



                     The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change
           in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18
           U.S.C. § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or
           that of a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. §
           3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

                     Payments will be applied in the following order:



                             1. Special assessments under 18 U.S.C. § 3013;

                             2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                                States is paid):

                                        Non-federal victims (individual and corporate),

                                        Providers of compensation to non-federal victims,

                                        The United States as victim;

                             3. Fine;

                             4. Community restitution, under 18 U.S.C. § 3663(c); and

                             5. Other penalties and costs.


CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 6
              Case 2:20-cr-00586-ODW Document 105 Filed 07/26/21 Page 7 of 8 Page ID #:727
 USA vs.     Ashkan Kohanpour                                                     Docket No.:      CR 20-00586-ODW-4




                                                                           RETURN



           I have executed the within Judgment and Commitment as follows:

           Defendant delivered on                                                             to
           Defendant noted on appeal on
           Defendant released on
           Mandate issued on
           Defendant’s appeal
           determined on
           Defendant delivered on                                                             to

      at
                the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                               United States Marshal


                                                                By
                     Date                                                      Deputy Marshal




                                                                       CERTIFICATE



           I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
           and in my legal custody.

                                                                               Clerk, U.S. District Court


                                                                By
                     Filed Date                                                Deputy Clerk




                                                      FOR U.S. PROBATION OFFICE USE ONLY



CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 7
              Case 2:20-cr-00586-ODW Document 105 Filed 07/26/21 Page 8 of 8 Page ID #:728
 USA vs.     Ashkan Kohanpour                                                  Docket No.:    CR 20-00586-ODW-4



         Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
         term of supervision, and/or (3) modify the conditions of supervision.



                     These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




                     (Signed)

                                Defendant                                                  Date




                                U. S. Probation Officer/Designated Witness                 Date




CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 8
